Citation Nr: 9916672	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for residuals of left pneumothorax, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for bursitis of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran had over 20 years active military service ending 
with his discharge in December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, granted entitlement to service 
connection for residuals of pneumothorax, left, assigning a 
10 percent evaluation, and which denied entitlement to 
service connection for bilateral hearing loss and for 
bursitis of the right shoulder.  A notice of disagreement 
from these determinations was received in October 1994, and 
statement of the case was issued in December 1994.  A 
substantive appeal was received in February 1995.

The March 1994 rating decision also denied entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), but the veteran's notice of disagreement did not 
refer to this issue, and it is not in appellate status. 

By rating decision in April 1997, service connection for 
bilateral hearing loss was established, thus constituting a 
full grant of the benefit sought as to that issue. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of 
pneumothorax, left, is manifested predominantly by continuing 
complaints of chest wall pain, but without respiratory 
symptoms.

2.  There is no medical evidence of a link between the 
veteran's current bursitis of the right shoulder and his 
period of active military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of pneumothorax have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Codes 5321, 6843 (1998); 38 C.F.R. § 4.97, 
Diagnostic Code 6814 (1996).

2.  The veteran's claim of entitlement to service connection 
for right shoulder bursitis is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluation for Residuals of Left Pneumothorax.

The veteran asserts that his residuals of pneumothoraces are 
more severely disabling than reflected by his current 10 
percent evaluation.  He has reported that he has experienced 
pain in his left chest since the original episode of 
pneumothorax in 1953 and that he experiences shortness of 
breath upon slight exertion.  Therefore, he argued his 
entitlement to a greater evaluation for this disability.

Historically, service connection was established for 
residuals of pneumothorax by rating decision dated March 
1994.  A 10 percent disability rating was established and 
that rating continues in effect.  This is an original claim 
placed in appellate status by a notice of disagreement  
taking exception with that initial rating award dated March 
1994.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  See Fenderson v. West, No. 96-
947, slip op. at 21 (U.S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection 
through the present.  This obligation was satisfied by the 
examinations and records described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114.

The veteran underwent two VA examinations in conjunction with 
his claim.  The veteran was examined at a VA facility in 
September 1993.  The veteran reported his history of 
pneumothoraces.  He also reported his current treatment of 
inhalers, aspirin, and oxygen 2 liters nasal cannula for the 
past one month prescribed by VA.  Pulmonary function studies 
showed FEV1 of 57 percent before bronchodilators, FEV1-FVC 
ratio of 57 percent after bronchodilators and diffusing 
capacity at 24/28.  The chest x-ray showed cardiac silhouette 
in the upper limits of normal with the lateral margin 
obscured by probably pericardial fat.  The lungs appeared 
clear without infiltrate.  There did not appear to be pleural 
thickening or any residual evidence of prior pneumothoraces.  
Pertinent diagnoses were chronic chest pain, mild to moderate 
COPE with moderate hypoxemia, likely secondary to past 
cigarette use, and history of pneumothorax on the left x 4.  
With regard to the pneumothorax diagnosis, the examiner 
commented that the predominant symptom was chest pains on the 
left with no evidence of restriction by pulmonary function 
studies. 

At his most recent examination, in April 1998, the veteran 
reported a series of four pneumothoraces in the 1950's.  He 
reported that he had continued to experience shortness of 
breath since the last pneumothorax.  He also reported that he 
was diagnosed with a silent myocardial infarction in 1996 
about the same time he was diagnosed with a cardiovascular 
accident.  

The veteran denied cough, sputum production, hemoptysis or 
anorexia.  He did report dyspnea on exertion indicating that 
he had difficulty ascending one flight of stairs but that he 
can do it very slowly, although with chest pain.  He can walk 
on a flat surface about 50 feet but if he would need to carry 
25 pounds or more, the distance would be limited to 15 feet 
or less.  He also reported that he was not diagnosed with 
asthma.  He stated that he was not currently using oxygen, 
although it had been prescribed for a year and a half in 
1993-1995.  The examiner diagnosed the veteran with status 
post spontaneous pneumothorax times four (last occurring 
1958) with residual chest wall pain and chronic obstructive 
pulmonary disease (COPD).  The X-rays conducted in 
conjunction with this claim showed that the veteran's 
cardiovascular structures were stable and suggests that 
previously noted density of the right apex was probably a 
summation of shadow.  There was apical pleural thickening but 
no other abnormality.

The veteran also underwent pulmonary function tests at this 
examination.  His Forced Expiratory Volume (FEV1) in one 
second was 54 percent of predicted and his FEV1-Forced Vital 
Capacity (FEV1-FVC) was 78 percent of predicted.  The 
Diffusion Capacity of the Lung for carbon monoxide (DLCO) was 
normal.

An addendum to this examination was provided in August 1998.  
The examiner added that the veteran's COPD was more likely 
due to tobacco use than to pneumothorax.  Residuals of 
pneumothorax should not predispose the veteran to COPD and 
there were no records available to suggest the veteran had 
COPD or other pulmonary condition prior to pneumothorax.  The 
examiner also noted that the veteran complained of left side 
chest pain, a complaint that is subjective and cannot be 
verified independent of the veteran's own report.  The 
chronic left-sided chest pain could be a symptom directly 
related to the history of pneumothorax.

The Board has also considered VA treatment records both in 
and outpatient, from January 1988 to July 1993.  In June 
1993, the veteran was hospitalized after sustaining a 
cerebrovascular accident.  COPD was diagnosed; however, the 
veteran's residual of pneumothoraces was not clinically 
assessed.  The veteran has also received ongoing outpatient 
treatment since 1988.  These records show the veteran 
complaints of problems with breathing and pain upon exertion 
in his left chest.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating respiratory disorders were changed.  
When a law or regulation changes while case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Under the old criteria, residuals of pneumothorax were rated 
analogously to bronchial asthma under Diagnostic Code 6602. 
38 C.F.R. 4.97, Diagnostic Code 6814 (1996).  According to 
the old schedular criteria for bronchial asthma under 
Diagnostic Code 6602, a 10 percent rating is assigned when 
the asthma is mild; paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  A 30 percent rating is assigned when the asthma is 
moderate; asthmatic attacks rather frequent (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent rating is assigned when the 
asthma is severe; frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor precluded.  A 100 percent rating is assigned 
where the asthma is pronounced; asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. 4.97, Diagnostic Code 
6602.

Under the revised rating criteria pneumothorax is rated under 
the general rating criteria for restrictive lung diseases on 
the following criteria which the examiner must address in 
terms of the findings on examination and pulmonary function 
testing.  A 10 percent evaluation is warranted with FEV-1 of 
71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66- to 80-percent predicted.  See 38 
C.F.R. § 4.97, Diagnostic Code 6843 (1998).  A 30 percent 
evaluation is warranted with FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  A 60 percent evaluation is 
warranted with FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

After considering the facts of this case, the Board is unable 
to find a basis for entitlement to a rating in excess of 10 
percent.  While it appears that the veteran's FEV1 was 54 
percent of predicted at the most recent VA examination (a 
result which would otherwise warrant a 60 percent rating 
under the new rating criteria), it appears clear from the 
medical evidence that it is the veteran's nonservice-
connected COPD which is productive of such respiratory 
impairment, not his service-connected residuals of left 
pneumothorax.  As noted earlier, service connection for COPD 
was denied, but no appeal was initiated from that 
determination.  In other words, the Board finds that the 
preponderance of the evidence shows that the predominant 
symptom attributable to the veteran's service-connected 
residuals of left pneumothorax is continuing chest wall pain.  

The RO assigned the current 10 percent rating under the old 
criteria by analogy to mild impairment due to asthma.  The 
Board agrees that such a rating, but no higher, is warranted 
under the old criteria.  In view of the new rating criteria, 
it would seem that rating by analogy under Diagnostic Code 
5321 for the thoracic muscle group, muscles of respiration 
would be appropriate.  Under this Code, slight disability is 
rated a 0 percent, moderate at 10 percent, and moderately 
severe or severe at 20 percent.  Looking to the evidence, the 
Board believes that the service-connected residuals of left 
pneumothorax is also best rated at 10 percent for moderate 
impairment under Diagnostic Code 5321 as well.  

In sum, the Board believes that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent for this disability.  It follows that there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable resolution 
on this issue.  38 U.S.C.A. § 5107(b). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his service connected 
disorder has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

II.  Service Connection for Bursitis of the Right Shoulder.

The veteran also claims entitlement to service connection for 
bursitis of his right shoulder.  Generally, in order to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
In making a claim for service connection, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).
Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

The record includes the necessary medical diagnosis of 
current disability for well-grounded purposes.  In this 
regard, outpatient treatment records show that the veteran 
sought treatment for right should bursitis in November 1992.  
The veteran also underwent a VA examination in September 1993 
and was diagnosed with chronic bursitis of the right 
shoulder. With regard to the requirement of service 
incurrence, the veteran's statements are accepted for 
purposes of determining whether the claim is well-grounded.  

However, what is still missing to well-ground the veteran's 
right shoulder bursitis claim is medical evidence suggesting 
a link between the currently diagnosed bursitis and the 
veteran's period of active military service.  There is no 
showing of a continuity of symptoms from service to show such 
a nexus.  In fact, service medical records do not document 
any complaints, treatment, or diagnoses of right shoulder 
problems, including bursitis.  Further, there is no medical 
evidence of right shoulder bursitis for a number of years 
after service to show such a link to service.  Moreover, 
there is otherwise no medical opinion to well-ground the 
claim under Savage. 

There is simply no competent medical evidence that the 
veteran's bursitis of the right shoulder is related to his 
period of active service.  The veteran himself had reported 
that there is such a relationship.  However, the Board notes 
that where the issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a cause of his disability, his 
lay statements alone cannot serve as a sufficient predicate 
upon which to find his claim for service connection to be 
well grounded.  See Heuer v. Brown, 7 Vet.App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

